Title: To Thomas Jefferson from James Monroe, 15 June 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Sir,
                  Richmond June 15th 1801.
               
               I enclose you a resolution of the General Assembly of this Commonwealth, of the last session, by which it is made my duty to correspond with you on the subject of obtaining by purchase lands without the limits of this state, to which persons obnoxious to the laws or dangerous to the peace of society may be removed. This resolution was produced by the conspiracy of the slaves which took place in this city and neighborhood last year, and is applicable to that description of persons only. The idea of such an acquisition was suggested by motives of humanity, it being intended by means thereof to provide an alternate mode of punishment for those described by the resolution, who under the existing law might be doomed to suffer death. It was deemed more humane, and it is hoped would be found in practice not less expedient, to transport such offenders beyond the limits of the state.
               It seems to be the more obvious intention of the Legislature, as inferred from the resolution, to make the proposed acquisition of land, in the vacant western territory of the United States, but it does not appear to me to preclude one without the limits of the Union. If a friendly power would designate a tract of country within its jurisdiction, either on this continent or a neighboring Island, to which we might send such persons, it is not improbable the Legislature might prefer it. In any event an alternative could not otherwise than be desirable, since after maturely weighing the conditions, and advantages of each position the Legislature might still prefer that which appeared to it most eligible.
               It is proper to remark that the latter part of the resolution which proposes the removal of such persons as are dangerous to the peace of society may be understood as comprizing many to whom the preceding member does not apply. Whether the Legislature intended to give it a more extensive import, or rather whether it contemplated removing from the Country any but culprits who were condemned to suffer death, I will not undertake to decide. But if the more enlarged construction of the resolution is deemed the true one, it furnishes in my opinion, a strong additional motive, why the Legislature, in disposing of this great concern should command an alternative of places. As soon as the mind emerges, in contemplating the subject, beyond the contracted scale of providing a mode of punishment for offenders, vast and interesting objects present themselves to view. It is impossible not to revolve in it, the condition of those people, the embarrassment they have already occasioned us, and are still likely to subject us to. We perceive an existing evil which commenced under our colonial system, with which we are not properly chargeable, or if at all not in the present degree, and we acknowledge the extreme difficulty of remedying it. At this point the mind rests with suspense, and surveys with anxiety obstacles which become more serious as we approach them. It is in vain for the Legislature to deliberate on the subject, in the extent of which it is capable, with a view to adopt the system of policy which appears to it most wise and just, if it has not the means of executing it. To lead to a sound decision and make the result a happy one, it is necessary that the field of practicable expedients be opened to its election, on the widest possible scale.
               Under this view of the subject I shall be happy to be advised by you whether a tract of land in the Western territory of the United States can be procured for this purpose, in what quarter, and on what terms? And also whether any friendly power will permit us to remove such persons within its limits, with like precision as to the place and conditions? It is possible a friendly power may be disposed to promote a population of the kind referred to, and willing to facilitate the measure by co-operating with us in the accomplishment of it. It may be convenient for you to sound such powers especially those more immediately in our neighborhood, on the subject, in all the views which may appear to you to be suitable.
               You will perceive that I invite your attention to a subject of great delicacy and importance, one which in a peculiar degree involves the future peace, tranquility and happiness of the good people of this Commonwealth. I do it however in a confidence, you will take that interest in it, which we are taught to expect from your conduct through life, which gives you so many high claims to our regard.
               with great respect I have the honor to be your most obt. servant
               
                  
                     Jas. Monroe
                  
               
            